DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a divisional application 15/192,308 now abandoned, filed on 06/24/2016,which claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/292,528 filed on 02/08/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 (2), 01/21/2021, 04/05/2021, 05/06/2021 and 10/27/2021 has been considered by the examiner. 
Claim Objections
Claims 1, 4, 10 and 11-12 are objected to because of the following informalities:  
Regarding claims 1, 4, 10 and 12, the claims includes bullet points and they are not a proper way to indicate indentations in the claims. (See 37 C.F.R. 1.75(i) and MPEP 608.01(m))
Regarding claims 11 and 12, the claim uses the term “if” which is improper, as it implies there is uncertainty of whether the event will happen, which could renders the claim unclear. 
The term should be replaced with “when” which refers to the time of a future situation or condition that is certain to happen. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0189011A1 hereinafter “Jiang” in view of US2016/0192458A1 hereinafter “Keith” 
Regarding claim 1, Jing discloses a networked device (¶39L1-2: a wireless node that is an OEM electronic device) comprising:
communications circuitry (¶39L4: communication interface);
a memory (¶30L4: memory) storing common security credentials, wherein the common security credentials are pre-installed during a factory calibration process (¶41L9-12: security parameters; verify electronic device from a same OEM) (Note: information such as device manufacturer would have to be pre-installed during manufacturing process according to the manufacturer); and
processing circuitry (¶30L4: processors) coupled to the communications circuitry, and the memory (as shown in Fig.4 for example) and configured to:
create a common network using the common security credentials (¶42L1-5: network formation logic may enter a network initiator phase to establish node of a wireless home mesh network “WHMN”), wherein only devices with the common security credentials are permitted to join the common network. (¶48L1-16: the message is proprietary to the WHMN and will be recognized by other WHMN-enabled OEM devices) 
	Jiang dos not explicitly disclose the networked device is a light fixture comprising: 
a solid-state light source;
processor configured to cause the solid-state light source to provide a desired light output
	Keith discloses in Fig.3 for example a networked lighting fixture (¶36L1: a smart light source [50]) comprising: 
a solid state light source (¶36L4: light source [51]; ¶37L1: light source [51] may be a LED light source);
communications circuitry (¶36L4-5: communication interface [53]); 
a memory (¶36L5: memory [55]) storing common security credentials (¶22L12-15: devices coupled to the network store product install codes); and
processing circuitry (¶36L5: processor [54]) coupled to the solid-state light source, the communications circuitry, and the memory (as shown in Fig.3) and configured to: 
cause the sloid-state light source to provide a desired light output (¶37L8-11: processor [54] may control operations of other components of the smart light source [50])
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the networked device disclosed by Jiang into a smart lighting fixture disclosed by Keith.  
One of ordinary skill in the art would’ve been motivated because Jiang recognizes that the device may be any home device that is usually stationary (fixed-location) and is electrically coupled to an AC power outlet (Jiang ¶26L1-15) which a smart light fixture as disclosed by 
	Regarding claim 2, Jian in view of Keith hereinafter “Jiang/Keith” discloses in Jiang the lighting fixture of claim 1 wherein 
creating the common network comprises authenticating devices wishing to join the common network based on the common security credentials. (¶49L4-8: challenge text is verified to identify node as a WHMN-enabled OEM device) 
Regarding claim 3, Jiang/Keith discloses in Jiang the lighting fixture of claim 2 wherein creating the common network further comprises 
assigning an address to the devices wishing to join the common network that are authenticated based on the common security credentials. (¶45L7-12: Ethernet packet includes a destination MAC address and a source MAC address) 
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang/Keith further in view of US2011/0169413A1 hereinafter “Wendt” 
Regarding claim 4, Jiang/Keith discloses in Jiang lighting fixture of claim 2 
Jiang/Keith does not explicitly disclose: 
receive a command to create the common network from a device; and create the common network in response to the command. 
Wendt discloses a system for controlling a lighting system wherein the lighting device is configured to: 
receive a command to create the common network from a device; and create the common network in response to the command. (¶65L1-8: commission the system by means of the hand held device by pressing a button; the pressing of the button causes the device to generate a control command for commissioning and transmit this command to the lamp system controller via the wireless communication link, established) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application  to modify the system disclosed by Jiang/Keith to include the handheld device as disclosed by Wendt. 
One of ordinary skill in the art would’ve been motivated because this would allow the system to be controlled remotely and provide easy control of lighting system and easy commissioning of light sources. (Wendt ¶24) 
Regarding claim 5, Jiang/Keith further in view of Wendt hereinafter “Jiang/Keith/Wendt” discloses in Jiang lighting fixture of claim 4 wherein creating the common network comprises 
authenticating the devices wishing to join the common network based on the common security credentials. (¶49L4-8: challenge text is verified to identify node as a WHMN-enabled OEM device)
Regarding claim 7, Jiang/Keith/Wendt discloses the lighting fixture of claim 4 wherein 
the command is provided via the common network. (Wendt ¶65L1-8: commission the system by means of the hand held device by pressing a button; the pressing of the button causes the device to generate a control command for commissioning and transmit this command to the lamp system controller via the wireless communication link, established)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang/Keith/Wendt further in view US2009/0010178A1 “Tekippe” 
Regarding claim 6, Jiang/Keith/Wendt discloses the lighting fixture of claim 5 
Jiang/Keith/Wendt does not explicitly disclose: 

Tekippe discloses the detail of mesh network wherein 
assigning an address to the devices wishing to join the common network that are authenticated based on the common security credentials. (¶27L10-12: joining the network may include the mains powered mesh network being assigned an address by a mesh network coordinator) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to allow the joining device of Jiang/Keith/Wendt to be assigned an address as disclosed by Tekippe.  
One of ordinary skill in the art would’ve been motivated because this practice of networking is common in the art, and allows the system to keep a record of the devices currently within the network. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang/Keith/Wendt further in view of US2013/0051806A1 hereinafter “Quilici”
Regarding claim 8, Jiang/Keith/Wendt lighting fixture of claim 4
Jiang/Keith/Wendt does not explicitly disclose: 
the command is not provided via the common network.
	Quilici discloses a remote controller pairing method and system (¶16L1-3: system for pairing an electronic device with a remote controller) wherein the apparatus includes 
the command is not provided via the common network. (¶21L1-22: detect the signal strength of the optical signal, determine whether the signal is larger than predetermined value; if signal strength is larger than the predetermined value process moves to pairing)

One of ordinary skill in the art would’ve been motivated because this would remove the need for manually pressing a button, as button can sometimes be hard to access, and the system and method provides a pairing of remote controller with electronic devices that is easy to use and to implement. (Ouilici ¶1-7) 
Regarding claim 9, Jiang/Keith/Wendt further in view of Ouilici discloses the lighting fixture of claim 8 further comprising 
a light sensor (¶19L7-9: LED are used as sensors, the user can point the remote controller at the desired light source to select and pair the particular light source), wherein the command is provided via the light sensor. (¶21L1-22: detect the signal strength of the optical signal, determine whether the signal is larger than predetermined value; if signal strength is larger than the predetermined value process moves to pairing)
Claims 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang/Keith further in view US2017/0366970A1 hereinafter “Yu” 
Regarding claim 10, Jiang/Keith discloses the lighting fixture of claim 1 wherein the processing circuitry is further configured to
communicate with a device in the common network via the communications circuitry (Jiang abstract: a home electronic device may wirelessly communicate to route data within one or more nodes of the wireless home mesh network); 
	Jian/Keith does not explicitly disclose: 

communicate with other devices in the common network using the updated security credentials.
Yu discloses a method and system for updating network credentials wherein a networked device: 
communicate with a device in the common network via the communications circuitry (¶39L1-2: a connection with a station may be established through a wireless setup procedure); and receive updated security credentials form the device via the communications circuitry (¶41L1-11: user-input credentials may be received at the access point from the station that is connected through the extended wireless setup) and store the updated security credentials in the memory (¶43L1-12: wireless credentials may be stored at the access point and the access point may overwrite the currently stored credentials with the user-input wireless credentials) after joining the common network (Note: the device is already part of the network when the updated credentials are being send out, as the access point has to overwrite the current credentials) 
It would have been obvious to one ordinarily skilled in the art at the time the application was filed to modify the network disclosed by Jiang/Keith by including the method and system of updating network credentials disclosed by Yu. 
One of ordinary skill in the art would’ve been motivated because this allows the user to change preset or default credentials to enhance network security or to create more easily remembered credentials. (Yu ¶4L1-3)
Regarding claim 11, Jiang/Keith further in view of Yu hereinafter “Jiang/Keith/Yu” discloses the lighting fixture of claim 10 wherein the processing circuitry is further configured to:
attempt to join another common network using the common security credentials; and create the common network using the common security credentials if the attempt to join the another common network is unsuccessful. (Jiang ¶42L1-5: if wireless node does not detect the presence of a WHMN network formation logic may enter a network initiator phase to establish node as either a mobile node or a stationary node of a WHMN) 
Regarding claim 12, Jiang/Keith/Yu discloses the lighting fixture of claim 11 wherein the processing circuitry is further configured to:
communicate with a device in the another common network via the communications circuitry if the attempt to join the another common network is successful (Yu ¶39L1-2: a connection with a station may be established through a wireless setup procedure); and
receive updated security credentials from the device via the communications circuitry and store the updated security credentials in the memory. (Yu ¶41L1-11: user-input credentials may be received at the access point from the station that is connected through the extended wireless setup; ¶43L1-12: wireless credentials may be stored at the access point and the access point may overwrite the currently stored credentials with the user-input wireless credentials)
Regarding claim 13, Jiang/Keith/Yu discloses the lighting fixture of claim 12 wherein the processing circuitry is further configured
to use the updated security credentials to communicate over the common network. (Yu ¶43L10-12: the new PSK may be used by the access point for future wireless connection with one or more stations)
Regarding claim 15, Jiang/Keith/Yu discloses the lighting fixture of claim 12 wherein 
the device authenticates the lighting fixture to allow the lighting fixture to join the common network. (Jiang ¶49L4-8: challenge text is verified to identify node as a WHMN-enabled OEM device)
Regarding claim 16, Jiang/Keith/Yu discloses the lighting fixture of claim 12 wherein 
the updated security credentials are generated by the device. (Jiang ¶53L1-17: user is prompted for a new name as well as setting a password for the network) 
Regarding claim 17, Jiang/Keith/Yu discloses the lighting fixture of claim 12 wherein 
the lighting fixture and the device form a Thread networks (¶22L1-17: the network, which may be a Thread network).
It would have been obvious to one ordinarily skilled in the art at the time the application was filed to utilize the Thread Network disclose by Keith as the network set up by Jiang. 
One of ordinary skill in the art would’ve been motivated because Thread Network are easy to setup up and secure to use, and may be scalable to connect devices into a single network supporting multiple hops (Keith ¶22L1-17) 
Regarding claim 18, Jiang/Keith/Yu discloses the lighting fixture of claim 11 wherein the processing circuitry is further configured 
to attempt to join the another common network using the common security credentials by attempting to join the another common network on each one of a number of different channels. (Jiang ¶40L1-9: network discovery logic may scan each channel to detect the presence of other wireless ad hoc network)
Regarding claim 19, Jiang/Keith/Yu discloses the lighting fixture of claim 11 wherein the processing circuitry is further configured to 
(Jiang ¶30L1-16: processor adapted to imitate and process request message to join home network) 
Regarding claim 20, Jiang/Keith/Yu discloses the lighting fixture of claim 19 wherein the processing circuitry is further configured to determine the attempt to join the another common network is unsuccessful by waiting a predetermined amount of time after sending the request join message before creating the common network. (Jiang ¶53L1-17: when an ad hoc network is not discovered, perform a predetermined number of retries, following the predetermined number of retries, enter network initiation mode, to create a new network.)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang/Keith/Yu further in view US2016/0112870A1 hereinafter “Pathuri” 
Regarding claim 14, Jiang/Keith/Yu discloses the lighting fixture of claim 13 wherein the processing circuitry is further configured to 
Jiang/Keith/Yu does not explicitly disclose: 
forward the updated security credentials to an additional device in the common network. 
Pathuri discloses a network system wherein the processor are configured to: 
forward the updated security credentials to an additional device in the common network. (¶157L23-27: the network credentials are retrieved from memory and transmitted to the network device using the off-network link to allow it to connect to the network) 
It would have been obvious to one ordinarily skilled in the art at the time the application was filed to modify the network disclosed by Jiang/Keith/Yu by including the method and system of updating network credentials disclosed by Pathuri. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        12/3/2021